internal_revenue_service number release date index number --------------------- -------------------------- ----------- ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-117202-04 date date ty ------- ----------------- --------------------- ----------------- ---------------------- ------------------- ----------------------- ------------------- ------------------ legend taxpayer country y date date date date date company a company b accountant a year year year dear -------------- this is in response to a letter received in this office on date and subsequent correspondence requesting an extension of time under sec_301_9100-3 to elect the provisions of sec_911 of the internal_revenue_code code for taxpayer’s year taxable_year ------------------------------- -------------------------------------------------------------- ------------------------ ------- ------- ------- the ruling contained in this letter is based upon information and representations plr-117202-04 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination since date taxpayer have been residing and working in country y on date taxpayer retired from the u s army and began working for company a and company b for the six month period ending on date this was the first time taxpayer had been a civilian employee while residing outside the united_states taxpayer was informed by his employers that his income earned in country y was exempt from u s federal income_taxation taxpayer’s employers did not withhold any u s federal_income_tax taxpayer has represented that he was unaware of the requirements for making a valid sec_911 election taxpayer while in the process of obtaining a divorce failed to timely file his u s federal_income_tax returns for the year through year taxable years the irs sent taxpayer a letter dated date stating that taxpayer’s year u s federal_income_tax return was delinquent taxpayer contacted accountant a to assist him in the preparation of his year u s federal_income_tax return and it was received by the irs on date sec_911 of the code allows qualified citizens and residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals treas reg ' a sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election treas reg ' a i provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed income_tax return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - plr-117202-04 the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer sec_301_9100-3 provides that except as provided in paragraph sec_301_9100-3 provides that requests for relief will be granted i ii iii requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election plr-117202-04 iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and circumstances of this case we conclude that taxpayer in this case sec_1_911-7 fixes the time to make the election under taxpayer should attach a copy of this letter_ruling to his federal_income_tax return sec_911 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for taxpayer’s year taxable_year and subsequent taxable years for the relevant year k provides that it may not be used or cited as precedent valerie mark lippe senior technical reviewer office of associate chief_counsel international this ruling is directed only to the taxpayer who requested it i r c section sincerely
